Citation Nr: 0120032	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-07 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher rating for residuals of removal 
of fibroadenoma of the breast, initially rated as 
noncompensable.

2.  Entitlement to service connection for cancer of the 
prostate.

3.  Entitlement to service connection for lipoma of the right 
anterior chest wall.

4.  Entitlement to service connection for residuals of 
malaria.

5.  Entitlement to service connection for residuals of 
catarrhal fever.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Esq.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1944 to January 
1950, and from September 1950 to July 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision that (1) granted service 
connection for residuals of removal of fibroadenoma of the 
breast, and assigned a zero percent evaluation under 
Diagnostic Code 7805, effective from December 1997; and 
denied service connection for (2) cancer of the prostate; (3) 
lipoma of the right anterior chest wall; (4) residuals of 
malaria; and (5) residuals of catarrhal fever.  The veteran 
submitted a notice of disagreement in November 1999, and the 
RO issued a statement of the case in March 2000.  The veteran 
submitted a substantive appeal in April 2000.  A hearing 
scheduled in July 2001 was canceled when the veteran failed 
to report.

Entitlement to service connection for cancer of the prostate, 
for lipoma of the right anterior chest wall, and for 
residuals of malaria and catarrhal fever will be addressed in 
the remand portion of this decision.

FINDING OF FACT

Scars of the right anterior chest wall are asymptomatic and 
non-disfiguring.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
removal of fibroadenoma of the breast are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 
4.118, Codes 7800, 7803, 7804, 7805 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to a Higher Rating for Residuals of
Removal of Fibroadenoma of the Breast.

A.  Factual Background

Service medical records show an abstract of medical history, 
which includes a diagnosis of fibroadenoma, male breast, in 
June 1947.

Private medical records show that the veteran underwent 
surgical excision of a lipoma from his right upper anterior 
chest wall in October 1996.

The veteran underwent a VA general medical examination in 
March 1999.  Upon examination of the veteran's chest, there 
was a scar below the right clavicle, which was well healed, 
and a mid-thoracic, upper thoracic scar, also well healed.  
There was a small scar below the right nipple that appeared 
to be well healed.  There was no breast mass of tenderness 
noted on either side.  No masses were palpated beneath these 
scars.  There was no erythema related to these scars.  The 
diagnosis was history of removal of a lipoma in 1996.  The 
examiner noted that he could not answer whether the lipoma 
was related to the fibroadenoma in 1947, and that he deferred 
this question to an oncologist.

The veteran underwent a VA lymphatic disorders examination in 
March 1999.  The veteran reported sensitivity, as well as 
some tenderness, in the area of the right anterior wall of 
the axilla and on the medial wall of the right axilla that 
were persistent since his post-surgical period.  He also 
reported feeling soft tissue growth in that area from time to 
time.  The examiner noted that this was clearly related 
either to the presence of the lipomatous growth or to post-
surgical changes following the surgery in 1996.  Upon 
examination, the scars of the lipoma surgery were in and 
around the left infraclavicular fossa, anterior chest wall of 
the right side; there was a separate old, healed scar from 
the 1947 surgery on the right side in the inframammary area. 
The diagnosis was history of fibroadenoma of the right 
anterior chest wall, resected in 1947, which was not followed 
by any additional radiation or chemotherapy treatment or with 
any recurrence until 1996.  The examiner noted that the 
lipoma found in 1996 was a benign tumor of fat tissue, and 
was not necessarily similar to or a recurrent tumor following 
the resection of fibroadenoma, which was another type of soft 
tissue benign growth.

The veteran under a VA heart examination in March 1999.  
Among other disabilities, the veteran was diagnosed with 
status post right subclavicular lipoma excision, and with 
fibroadenoma resection of the right breast in 1947.  The 
examiner noted that the lipoma had no relation to 
fibroadenoma; and that lipoma was a fatty tumor, and 
fibroadenoma was a glandular tumor.

A May 1999 RO rating decision granted service connection for 
fibroadenoma of the breast, and assigned a zero percent 
evaluation under diagnostic code 7805, effective from 
December 1997.

Statements of the veteran in the claims folder are to the 
effect that he is entitled to a compensable rating.


B.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the statement of the case.  The 
statement of the case contained the criteria for a 
compensable evaluation.  

The veteran has also been afforded an examination that 
contains all of the findings necessary to evaluate his 
disability.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).


C.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, the Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A noncompensable evaluation is warranted for a slightly 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation requires that such a scar be moderately 
disfiguring.  38 C.F.R. § 4.118, Code 7800.  

A 10 percent evaluation is provided for scars (other than 
burn scars or disfiguring scars of the head, face or neck) 
that are poorly nourished, with repeated ulceration 
(10 percent); that are tender and painful on objective 
demonstration (10 percent) or that produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

The schedule does not provide a zero percent evaluation for 
scars.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that service connection is not in effect for 
lipoma.  As such, symptoms attributable to this non-service-
connected disability may not be considered in the evaluation 
of the service-connected residuals of removal of fibroadenoma 
of the breast.  38 C.F.R. § 4.14.

In this case, the reports of VA examinations in March 1999 
show well-healed scars on the veteran's chest.  The examiners 
noted no symptoms attributable to residuals of removal of 
fibroadenoma of the breast in 1947.  The evidence does not 
indicate that any scar is ulcerative, painful on objective 
demonstration, or affects the motion of a body part to 
warrant a compensable rating under Diagnostic Codes 7803, 
7804 or 7805.   Nor does the other evidence of record reveal 
the presence of any symptomatic scar, or show any 
disfigurement of the head, face, or neck to support the 
assignment of a compensable rating under the provisions of 
Diagnostic Code 7800. 

The evidence does not show that the veteran's residuals 
present exceptional or unusual circumstances to warrant 
referral of the case to the RO to consider the assignment of 
a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).  Such circumstances have neither been alleged 
nor shown.  The Board finds that there is no evidence that 
the veteran's disability has warranted a compensable rating 
at any time since his discharge from service; thus, a 
"staged" rating is not indicated.  Fenderson, 12 Vet. App. 
at 126.

As the preponderance of the evidence is against the veteran's 
claim for an increased (compensable) evaluation for residuals 
of removal of fibroadenoma of the breast, the benefit of the 
doubt doctrine is inapplicable and the claim must be denied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).
 

ORDER

An initial (compensable) rating for residuals of removal of 
fibroadenoma of the breast is denied.


REMAND

The RO denied the veteran's claims for service connection for 
cancer of the prostate, lipoma of the right anterior chest 
wall, and for residuals of malaria and catarrhal fever as not 
well grounded.

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

I.  Claims Involving Exposure to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, there 
are certain types of cancer that are presumptively service-
connected if they become manifest in a radiation-exposed 
veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).

The veteran contends that he was exposed to radiation from 
the Enewitok test, while aboard ship 300 nautical miles from 
ground zero.  Statements of the veteran are to the effect 
that he was serving aboard the U.S.S. Holland, returning to 
the United States from China in 1946, and was issued a pair 
of red-colored goggles to protect his eyes as the blast 
occurred.  As related by the veteran, the blast lit up the 
sky and the ship came out of the water.  The veteran also 
states that he served in Japan aboard the U.S.S. Mindano 
after the war, and was stationed at naval facilities in 
Yokosuka, Japan.

The Board notes that the veteran's service personnel records 
have not been associated with his claims folder, and they 
should be.  These records are relevant to the veteran's 
claims for service connection.

(1)  Prostate Cancer

Prostate cancer is listed as a "radiogenic disease" under 
provisions of 38 C.F.R. § 3.311(b)(2).  The medical evidence 
shows treatment for prostate cancer in 1990 and 1991.  The RO 
must adjudicate the claim for service connection for prostate 
cancer under the provisions of 38 C.F.R. § 3.311, and take 
into consideration the veteran's claimed exposure to 
radiation aboard both the U.S.S. Holland and the U.S.S. 
Mindano.

In addition, since service connection may also be established 
under 38 C.F.R. § 3.303(d) on a direct basis, the Board finds 
that the veteran should be afforded a VA examination in order 
to determine the etiology of his prostate cancer.

(2)  Lipoma of the Right Anterior Chest Wall

Private medical records show that the veteran underwent 
surgical excision of a right chest wall subpectoral lipoma in 
1996.

Lipoma, or fatty tumors, are not a condition that may be 
service-connected on a presumptive basis under the provisions 
of 38 C.F.R. § 3.309(d), nor are they on a list of radiogenic 
diseases that may be service-connected based on the 
development prescribed in 38 C.F.R. § 3.311.  The provisions 
of 38 C.F.R. § 3.311(b) permit claimants whose conditions are 
not on the list of radiogenic diseases found in 38 C.F.R. 
§ 3.311(b)(2) to establish service connection by 
demonstrating that the conditions are radiogenic diseases.  

In light of the new changes in the law, the Board finds that 
the veteran should be given the opportunity to cite or submit 
competent scientific or medical evidence that lipoma, or 
fatty tumors, are themselves radiogenic diseases.  If the 
veteran does so, then the development prescribed in 38 C.F.R. 
§ 3.311 should be undertaken.  

II.  Claims for Service Connection for Residuals
of Malaria, and Residuals of Catarrhal Fever

Statements of the veteran in the claims folder are to the 
effect that he had contracted malaria in 1944, and that he 
has had intermittent flare-ups since that time.

Service medical records show "diagnosis undetermined 
(malaria)" in 1947.  This diagnosis was later changed to 
acute catarrhal fever.

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Accordingly, an examination is required to obtain a 
medical opinion as to whether it is at least as likely as not 
that the veteran's intermittent flare-ups are related to or 
the result of malaria or acute catarrhal fever during 
service.

III.  Claims for Service Connection for Hodgkin's Disease, 
and for Hypertension, Coronary Artery Disease, or Abdominal 
Aortic Aneurysm

In the May 1999 rating decision the RO denied service 
connection for Hodgkin's disease, and found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for hypertension, coronary artery 
disease, or abdominal aortic aneurysm.  In August and 
November 1999, the veteran and his representative submitted 
statements that must be viewed as expressing disagreement 
with these determinations.  The RO has not issued a statement 
of the case in response to the notice of disagreement, and 
the issues of entitlement to service connection for Hodgkin's 
disease, and whether new and material evidence had been 
submitted to reopen a claim for service connection for 
hypertension, coronary artery disease, or abdominal aortic 
aneurysm must be remanded to the RO for the issuance of such 
a statement of the case.  38 U.S.C.A. § 7105; see Manlincon 
v. West, 12 Vet. App. 238 (1999); Tablazon v. Brown, 8 Vet. 
App. 359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process)  see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
prostate cancer since 1992; for lipoma, 
or fatty tumors, since 1997; and for 
residuals of malaria or catarrhal fever 
since his discharge from service.  The RO 
should then take all necessary steps to 
obtain copies of all records not already 
contained in the claims folder.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).

2.  The RO should request a copy of the 
veteran's service personnel records from 
the National Personnel Records Center 
(NPRC), and associate them with the 
claims folder.

3.  The veteran should be given the 
opportunity to cite or submit competent 
scientific or medical evidence that 
lipoma, or fatty tumors, are themselves 
radiogenic diseases.  

4.  The RO must develop the claim for 
service connection for prostate cancer 
under 38 C.F.R. § 3.311(b) and refer the 
case to the VA Under Secretary for 
Benefits for an opinion as to whether 
this condition is related to exposure to 
ionizing radiation in service-taking 
into consideration the veteran's claimed 
exposure to radiation aboard both the 
U.S.S. Holland and the U.S.S. Mindano.

5.  If the veteran cites or submits 
competent scientific or medical evidence 
that lipoma, or fatty tumors, are 
themselves radiogenic diseases, the RO 
must develop the claim for service 
connection for lipoma of the right 
anterior chest wall under 38 C.F.R. 
§ 3.311(b) and refer the case to the VA 
Under Secretary for Benefits for an 
opinion as to whether this condition is 
related to exposure to ionizing radiation 
in service-taking into consideration the 
veteran's claimed exposure to radiation 
aboard both the U.S.S. Holland and the 
U.S.S. Mindano.

6.  The RO should schedule the veteran 
for an examination to determine the 
current nature and etiology of any 
prostate cancer.  The examiner should 
review the claims folder, including the 
service medical records and post-service 
medical records and should note such 
review in the examination report.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the prostate cancer was caused or 
aggravated by the veteran's active 
military service.

7.  The RO should schedule the veteran 
for an examination to determine the 
current nature and etiology of any 
residuals of malaria or catarrhal fever. 
The examiner should review the claims 
folder, including the service medical 
records and post-service medical records 
and should note such review in the 
examination report.  The examiner should 
offer an opinion as to  whether it is at 
least as likely as not that the veteran 
has current residuals of malaria or 
catarrhal fever related to symptoms noted 
in service.

8.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
The RO should then review the veteran's 
claims for service connection for 
prostate cancer, for lipoma of the right 
anterior chest wall, and for residuals of 
malaria
or catarrhal fever.

9.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

10.  The RO should issue a statement of 
the case as to the issues of (1) 
entitlement to service connection for 
Hodgkin's disease; and (2) whether new 
and material evidence had been submitted 
to reopen a claim for service connection 
for hypertension, coronary artery 
disease, or abdominal aortic aneurysm.  
The veteran and his representative should 
be informed of the steps necessary to 
perfect an appeal as to those issues.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 



